Case 2:20-mj-02460-DUTY Document 8 Filed 05/29/20 Page 1 of 3 Page ID #:15

                                                                                  FILED 1C
                                                                                         .T~OUR'f
                                                                                   DISC
                                                                               .S.
                                                                        CLERK,V

     1                                                                                g ?n~4
     z                                                                        MAC 2.              i~U~~~"
                                                                        c~~~►s7w~°F               ~PUTX
     3
                                                                         BY

     4

     5

     6

     7

     8                                    UNITED STATES DISTRICT COURT
 9                                      CENTRAL DISTRICT OF CALIFORNIA
10

11        UNITED STATES OF AMERICA,                          )        ~~~ ~„~j y
                                                                                                y ~p~'
12                                          Plaintiff,       }

13                                v.                         )ORDER OF DETENTION AFTER HEARING
                                          ~.
                                                             ~        (i8 u.s.c. l
                                                                                 §~3
14                         ~
         ~~`~~~~v`"L
15                                          Defendant.       )
16

17                                                               I.

18             A. () On motion of the Government involving an alleged

19                 1. ()crime of violence;

20                 2. ()offense with maximum sentence of life imprisonment or death;

21                 3. ()narcotics or controlled substance offense with maximum sentence often or more

22                        years (21 U.S.C. §§ 801,/951, et. sec .,/955a);

23                 4. ()felony -defendant convicted of two or more prior offenses described above;

24                 5. ()any felony that is not otherwise a crime of violence that involves a minor victim, or

25                        possession or use of a firearm or destructive device or any other dangerous weapon,

26                        or a failure to register under 18 U.S.0 § 2250.

27             B. (~n motion (~the Government) / O (by the Court sua ,s_.ponte involving)

28       ///

                                       ORDER OI' DETENTION AFTER HEARING (l8 U.S.C. §3142(1))
                                                                                                            Page I of 3
         CR-94 (06/07)
Case 2:20-mj-02460-DUTY Document 8 Filed 05/29/20 Page 2 of 3 Page ID #:16



     1               1.(     serious risk defendant will flee;
     2              2. ()serious risk defendant will

     3                   a.() obstruct or attempt to obstruct justice;
     4                   b.() threaten,injure or intimidate a ros ective witness or uror or attem t to do so.
     5                                ~.~~.~                     II.
               The Court findsr"no condition or combination ofconditions will reasonably assure:
  7            A. (~pearance of defendant as required; and/or
               B. (~afety of any person or the community.
 ~
 .                                                           III.
 10            The Court has considered:
 11            A. Ohe nature and circumstances ofthe offense, including whether the offense is a crime of
 12                violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
13                 firearm, explosive, or destructive device;
14            B.( the weight ofevidence against the defendant;

15            C. (~he history and characterisrics ofthe defendant;

16            D.(        the nature and seriousness of the danger to any person or to the community.
17                                                           N.
18            The Court concludes:
19            A. (Defendant poses a risk to the safety of other persons or the community because:
20                                              ~iio~l~GEoi•~                  ~D~~~"A-)~.s~
21
22
23
24
25
26 ///
27 ///
28 ///

                                     ORDER OF DETENTION AFTER HEARING(]8 U.S.C. §3142(1))

         CR-94(06/07).                                                                                 Page 2 of 3
Case 2:20-mj-02460-DUTY Document 8 Filed 05/29/20 Page 3 of 3 Page ID #:17



      1         B. (story and characteristics indicate a serious risk that defendant will flee because.
     2
     3                                               ~i/ ,~ ~~-
     4
     5
     6

     7

     8          C.()A serious risk exists that defendant will:
     9                   1.() obstruct or attempt to obstruct justice;
 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11
 12
 13
 14

 15

16
17            D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
18                      provided in 18 U.S.C. 3142(~.
19            IT IS ORDERED`fhat defen antbe detained prior to trial.
20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
21        facility separate from persons awaiting or serving sentences or person held pending appeal.
22            TI' IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23        consultation with his counsel.
24
25
26 DATED:                   Z
                                                 U.S.      GISTRATE /DISTRICT JUDGE
27
28

                                    ORDER OF DETENTION AFTER HEARING(]8 U.S.C. §3142(1))

         CR-94(06/07)                                                                              Page 3 of 3
